Broyles, C. J.,
dissenting. I think the judgment should be affirmed. The charge complained of in this case differs materially from the charge in the Brooks case, supra. It is substantially the charge given in Shaw v. State, 102 Ga. 660 (29 S. E. 477), which was held to be sufficient in the absence of a timely and appropriate written request. In the instant case, as in the Shaw case, the court charged fully upon the law of reasonable doubts as to the general features of the case, and also instructed the jury that if they had such a doubt after considering all of the evidence and the defendant’s statement, they should acquit. And the jury were further instructed that if after considering all of the proved facts and circumstances in the case and' the defendant statement, they had a reasonable doubt of his guilt, he should be acquitted.